COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-07-209-CR


DERRICK PHILLIPE JACKSON                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ------------

                                   OPINION

                                    ------------

                                 I. Introduction

      Appellant Derrick Phillipe Jackson appeals from his convictions for theft

and unauthorized use of a motor vehicle. In five points, Appellant argues that

(1) the evidence is legally and factually insufficient to prove that Danny Leverett

was the owner of the vehicle and that Appellant appropriated and operated the

vehicle without the effective consent of Leverett, and (2) his convictions violate
the Double Jeopardy Clause because unauthorized use of a motor vehicle is a

lesser-included offense of theft. We modify in part and affirm as modified.

                      II. Factual and Procedural Background

      On October 11, 2006, Appellant went to Neal Suzuki (“the dealership”)

and entered into a borrowed vehicle agreement for a Ford Focus. The following

day, Appellant returned the Focus to the dealership and stated that the Focus

was not the car that he wanted to purchase. Appellant then entered into a

retail installment sales contract for the purchase of a Ford Taurus. Although

Appellant signed his legal name on the application and reference sheet, he

signed “with honor and without prejudice” on the odometer disclosure

statement, the agreement to provide insurance, the vehicle service agreement,

the contract for the purchase of a vehicle, and the waiver form for credit life

insurance.

      After Appellant left the dealership, John Evans, a finance employee at the

dealership,1 realized that Appellant did not sign his legal name on the

documents.       Several employees then attempted to contact Appellant on

numerous occasions. After Appellant refused to bring the Taurus back to the

dealership, the dealership had the Taurus repossessed.




      1
          … At the time of trial, Evans was no longer working at the dealership.

                                         2
         Appellant was indicted for the offenses of theft and unauthorized use of

a motor vehicle.       On May 8, 2007, a jury found Appellant guilty of both

offenses, and the following day, the trial court sentenced Appellant to 210 days

in a state jail facility and a $1,000 fine for each offense, to run concurrently.

                                III. Double Jeopardy

         In his fifth point, Appellant complains that his convictions for theft and

unauthorized use of a motor vehicle violate the Double Jeopardy Clause.

Specifically, Appellant asserts that, in his case, unauthorized use of a motor

vehicle is a lesser-included offense of theft.         The State concedes that

unauthorized use of a motor vehicle qualifies as a lesser-included offense of

theft.       As such, the proper remedy is to reform the judgment to dismiss

Appellant's conviction for the lesser-included offense.2 Johnson v. State, 903
S.W.2d 496, 499 (Tex. App.—Fort Worth 1995, no pet.) (citing Hoffman v.

State, 877 S.W.2d 501, 501–02 (Tex. App.—Fort Worth 1994, no pet.).




         2
       … Although not addressed by Appellant, we further observe that the trial
court did not orally pronounce the sentence for the offense of unauthorized use
of a motor vehicle. See McClinton v. State, 121 S.W.3d 768, 770 (Tex. Crim.
App. 2003) (noting that the oral sentence announced in open court is the
sentence imposed).

                                          3
      We sustain Appellant’s fifth point. Accordingly, we will modify the trial

court’s judgment to delete Appellant’s conviction for unauthorized use of a

motor vehicle. T EX. R. A PP. P. 43.2(b).

                        IV. Legal & Factual Sufficiency

      In his first and second points, Appellant argues that the evidence was

legally and factually insufficient to prove that Leverett was the owner of the

Taurus. In his third and fourth points, he contends that the evidence was

legally and factually insufficient to prove that he appropriated and operated the

Taurus without the effective consent of Leverett.

                           A. Standards of Review

      In reviewing the legal sufficiency of the evidence to support a conviction,

we view all the evidence in the light most favorable to the prosecution in order

to determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).

      When reviewing the factual sufficiency of the evidence to support a

conviction, we view all the evidence in a neutral light, favoring neither party.

Watson v. State, 204 S.W.3d 404, 414 (Tex. Crim. App. 2006); Drichas v.

State, 175 S.W.3d 795, 799 (Tex. Crim. App. 2005). We then ask whether

                                        4
the evidence supporting the conviction, although legally sufficient, is

nevertheless so weak that the fact-finder’s determination is clearly wrong and

manifestly unjust or whether conflicting evidence so greatly outweighs the

evidence supporting the conviction that the fact-finder’s determination is

manifestly unjust. Watson, 204 S.W.3d at 414-15, 417; Johnson v. State, 23
S.W.3d 1, 11 (Tex. Crim. App. 2000). To reverse under the second ground,

we must determine, with some objective basis in the record, that the great

weight and preponderance of all the evidence, though legally sufficient,

contradicts the verdict. Watson, 204 S.W.3d at 417.

      In determining whether the evidence is factually insufficient to support a

conviction that is nevertheless supported by legally sufficient evidence, it is not

enough that this court “harbor a subjective level of reasonable doubt to

overturn [the] conviction.” Id. We cannot conclude that a conviction is clearly

wrong or manifestly unjust simply because we would have decided differently

than the jury or because we disagree with the jury’s resolution of a conflict in

the evidence. Id. We may not simply substitute our judgment for the fact-

finder’s. Johnson, 23 S.W.3d at 12; Cain v. State, 958 S.W.2d 404, 407

(Tex. Crim. App. 1997). Unless the record clearly reveals that a different result

is appropriate, we must defer to the jury’s determination of the weight to be

given contradictory testimonial evidence because resolution of the conflict

                                        5
“often turns on an evaluation of credibility and demeanor, and those jurors were

in attendance when the testimony was delivered.” Johnson, 23 S.W.3d at 8.

Thus, we must give due deference to the fact-finder’s determinations,

“particularly those determinations concerning the weight and credibility of the

evidence.” Id. at 9.

      An opinion addressing factual sufficiency must include a discussion of the

most important and relevant evidence that supports the appellant’s complaint

on appeal.   Sims v. State, 99 S.W.3d 600, 603 (Tex. Crim. App. 2003).

Moreover, an opinion reversing and remanding on factual insufficiency grounds

must detail all the evidence and clearly state why the finding in question is

factually insufficient and under which ground. Goodman v. State, 66 S.W.3d
283, 287 (Tex. Crim. App. 2001); Johnson, 23 S.W.3d at 7.

                               B. Applicable Law

      Section 31.03 of the Texas Penal Code defines the offense of theft. T EX.

P ENAL C ODE A NN. § 31.03 (Vernon Supp. 2008). The statute provides that “[a]

person commits an offense if he unlawfully appropriates property with intent

to deprive the owner of property.” Id. § 31.03(a). Additionally, the statute

provides in relevant part that “[a]ppropriation of property is unlawful if . . . it

is without the owner’s effective consent.” Id. § 31.03(b)(1).




                                        6
                             C. Applicable Facts

      At trial, Pauk Kirlew, an internet manager at the dealership, stated that

on October 12, 2006, Appellant returned to the dealership and said that he did

not want to purchase the Focus. Kirlew then showed Appellant a Taurus worth

$15,000 and Appellant decided to purchase the Taurus. Appellant then filled

out the application in Kirlew’s presence.      After Appellant filled out the

paperwork, Kirlew took Appellant to Evans’s office to sign the remainder of the

legal documents. Kirlew then returned to the showroom floor.

      Immediately after Appellant left with the Taurus, Evans called Kirlew into

his office and showed him that Appellant had signed his name “with honor and

without prejudice.” Evans then called Appellant several times, but Appellant did

not answer the phone.

      Kirlew stated that he went to Appellant’s house, called Appellant’s cell

phone, work phone, and Appellant’s wife’s cell phone, left numerous phone

messages, and left messages with Appellant’s neighbors.

      He further stated that he called Appellant with a service that showed that

Appellant’s wife was calling Appellant. Kirlew stated that Appellant answered

the phone, “Honey.” Kirlew then identified himself and asked Appellant to bring

the Taurus back to the dealership and sign the papers correctly. Appellant told

Kirlew that he was harassing him and hung up the phone.

                                       7
      At trial, Kirlew acknowledged that the loan had already been approved

when he walked Appellant over to Evans’s office. However, he stated that the

bank rejected the loan because of the signature. Kirlew stated that, although

Appellant had consent to take the Taurus, such consent was withdrawn when

Appellant did not sign his legal name.

      Leverett, the dealership’s finance director, stated that on October 12,

2006, he met Appellant on the dealership’s showroom floor. He testified that

three days later, Evans brought him Appellant’s contract and said that Appellant

did not sign it correctly. Leverett told Evans to call Appellant and tell him to

come back to the dealership and sign his real name. Leverett testified that two

days later, Evans stated that he could not get Appellant to come back to the

dealership and so Leverett began calling Appellant.

      Leverett stated that he talked to Appellant seven or eight times. Leverett

said that the first time that he called Appellant, Appellant told him that “with

honor and without prejudice” was his legal name. Leverett then told Appellant

that he would have to bring the Taurus back because the bank was not going

to accept the contract with that signature. Leverett stated that they continued

talking for a minute and then Appellant hung up the phone. Leverett testified

that he had several conversations with Appellant like that.




                                         8
      Leverett said that after approximately four or five days, he contacted a

company to repossess the Taurus.        Leverett stated that the Taurus was

eventually repossessed from Appellant’s house.

      Additionally, Leverett testified that he only received a $1,000 down

payment from Appellant for the Taurus. Leverett stated that he did not cash

the check because it was the dealership’s practice not to cash the down

payment check until after a bank had paid for the vehicle, and in this case, the

bank had rejected the contract.

      Leverett stated that although Appellant had consent to leave the

dealership with the Taurus, that consent was withdrawn once the signature

was discovered. Leverett testified that the contract was not binding because

it was not legally signed.

      Evans testified that he first met Appellant when Appellant went into his

office to sign the paperwork for the Taurus.       Evans stated that he was

concerned because Appellant’s driver’s license listed a New York address and

his car insurance was issued in Florida. After speaking with his superiors,

however, he was told that it was okay to proceed with the transaction.

      Evans stated that Appellant signed his name “Derrick Phillipe Jackson”

on the application and reference sheet. However, Evans said that Appellant

signed his name “with honor and without prejudice” on the odometer disclosure

                                       9
statement, the agreement to provide insurance, the vehicle service agreement,

the contract for the purchase of a vehicle, and the waiver form for credit life

insurance. Evans testified that he saw Appellant writing on the documents and

assumed that he was signing his legal name. Evans further said that it was not

a binding contract if Appellant did not sign his legal name. Appellant was in

Evans’s office for approximately ten to twelve minutes.

      Evans testified that ten minutes after Appellant left the dealership, he

went back in his office to review the paperwork and noticed that the

documents were not signed correctly. Evans then went to Kirlew and told him

that he needed to contact Appellant and have him come back to the dealership

and re-sign the paperwork.     Evans called Appellant’s cell phone later that

afternoon and left a message that Appellant needed to come back to the

dealership. Evans did not have any contact with Appellant after he made the

phone call.

      Billy Addison Graham, a repossession agent at North Texas Recovery,

testified that he received a request to repossess a car in Appellant’s possession.

Graham stated that he had the paperwork approximately three to four weeks

and during that time he attempted on numerous occasions to repossess the

Taurus. He said that he knocked on Appellant’s front door at various times of




                                       10
the day, left notices on the door, and waited at the house until someone

returned. However, he stated that he never talked with anyone.

      Finally, on November 29, 2006, Graham recovered the Taurus at

Appellant’s house. Graham stated that he talked with Frieda, Appellant’s wife,

and she handed him the keys to the Taurus, which was in the garage. After

recovering the Taurus, Graham took it back to the dealership.

      Ingrid Retzer, a detective with the White Settlement Police Department,

testified that she spoke with Leverett and Kirlew regarding Appellant’s theft of

the Taurus. She further stated that she called Appellant’s cell phone and talked

to him. She said that after she identified herself and gave Appellant some

information regarding herself, he hung up.       Detective Retzer then called

Appellant back and left a message stating that if he had the Taurus that he

should return it or else an arrest warrant could be issued for him.

      Detective Retzer stated that Appellant was arrested on November 20 at

his job at D/FW Airport. She testified that she never went to Appellant’s house

because she was told that no one would answer the door.

      Mike Odle, a captain in police operations with the White Settlement Police

Department, testified that Appellant left a message on his office phone.

Captain Odle stated that when he returned Appellant’s phone call, he recorded

the conversation.

                                      11
      During the phone conversation, Appellant told Captain Odle that Detective

Retzer was threatening him. Captain Odle told Appellant that if he did not have

a car that belonged to the dealership then he had nothing to worry about, but

that if he did have the car, then he was going to have a warrant issued for his

arrest. Appellant told Captain Odle that he did not know what he was talking

about.

                         C. Lack of Effective Consent

      In his third and fourth points, Appellant contends that the evidence is

legally and factually insufficient to prove that he appropriated and operated the

Taurus without Leverett’s effective consent.

      The penal code defines “effective consent” as “consent by a person

legally authorized to act for the owner.” T EX. P ENAL C ODE A NN. § 31.01(3)

(Vernon Supp. 2008). Consent is not effective if it is induced by deception or

coercion. Id. § 31.01(3)(A). The penal code defines deception in relevant part

as

      (A) creating or confirming by words or conduct a false impression
      of law or fact that is likely to affect the judgment of another in the
      transaction, and that the actor does not believe to be true;

      (B) failing to correct a false impression of law or fact that is likely
      to affect the judgment of another in the transaction, that the actor
      previously created or confirmed by words or conduct, and that the
      actor does not now believe to be true[.]


                                        12
Id. § 31.01(1)(A)-(B).3

      Appellant signed the initial paperwork with his legal name. But, on the

odometer disclosure statement, the agreement to provide insurance, the vehicle

service agreement, the contract for the purchase of a vehicle, and the waiver

form for credit life insurance, he signed “with honor and without prejudice.”

At trial, Evans stated that he thought that Appellant was signing his legal name

on the documents.         Further, when told repeatedly by the dealership’s

employees that the bank would not honor the contract with that signature,

Appellant failed to return to the dealership to correct the paperwork.

      Additionally, Appellant was aware on October 12, shortly after he left the

dealership, that he no longer had the dealership’s consent to drive the Taurus

when Evans left Appellant a message on his cell phone that he needed to come

back to the dealership and re-sign the paperwork. Both Kirlew and Leverett

testified that they had phone conversations with Appellant telling him that he

needed to bring the Taurus back and sign the paperwork correctly. Further,

Detective Retzer stated that she spoke with Appellant and told him that he

needed to return the Taurus to the dealership. Captain Odle also testified that

he had a phone conversation with Appellant regarding the Taurus and that he




      3
          … The jury charge did not contain the definition of deception.

                                        13
told Appellant that he needed to return the Taurus or an arrest warrant was

going to be issued. During this conversation, Appellant told Captain Odle that

he did not know what he was talking about.

      The evidence is more than sufficient to prove that Leverett’s consent was

induced by deception.     See Rabb v. State, 835 S.W .2d 270, 272 (Tex.

App.—Tyler 1992, no pet.) (holding consent was induced by deception when

the defendant misrepresented his address and employment on application, gave

worthless checks for down-payment, and obtained proof of insurance with bad

check).

      After reviewing the evidence in the light most favorable to the verdict, we

conclude that any rational juror could have found that Appellant did not have

Leverett’s effective consent to take the Taurus. See Jackson, 443 U.S. at 319,

99 S. Ct. at 2789; Hampton, 165 S.W.3d at 693. Additionally, the evidence

supporting the conviction is not so weak, nor the contrary evidence so

overwhelming, that the jury’s verdict is clearly wrong or manifestly unjust.

Watson, 204 S.W.3d at 414–15, 417. Thus, we overrule Appellant’s third and

fourth points.




                                       14
                           D. Owner of the Taurus

      In Appellant’s first and second points, he argues that the evidence is

legally and factually insufficient to prove that Leverett was the owner of the

Taurus. We disagree.

      The penal code defines “owner” as a person who “has title to the

property, possession of the property, whether lawful or not, or a greater right

to possession of the property than the actor.”        T EX. P ENAL C ODE A NN.

§ 1.07(a)(35)(A) (Vernon Supp. 2008). “Possession” is defined as “actual care,

custody, control, or management.” T EX. P ENAL C ODE A NN. § 1.07(a)(39).

      An allegation of ownership may be alleged in either the actual owner or

a special owner. Lewis v. State, 193 S.W.3d 137, 140 (Tex. App.—Houston

[1st Dist.] 2006, no pet.); see also Freeman v. State, 707 S.W.2d 597, 603

(Tex. Crim. App. 1986).     A “special owner” is an individual, such as an

employee, who is in care, custody, or control of the property belonging to

another person or a corporation. Liggens v. State, 50 S.W.3d 657, 660 (Tex.

App.—Fort Worth 2001, no pet.); see also Harrell v. State, 852 S.W.2d 521,

523 (Tex. Crim. App. 1993); Roberts v. State, 513 S.W.2d 870, 871-72 (Tex.

Crim. App. 1974).

      Proof of ownership can be shown by an automobile salesperson who has

care, custody, and control of a new car. Joshlin v. State, 468 S.W.2d 826,

                                      15
827 (Tex. Crim. App. 1971); see also T EX. C ODE C RIM. P ROC. A NN. art. 21.08

(Vernon 2007) (stating that “[w]here one person owns the property, and

another person has the possession of the same, the ownership thereof may be

alleged to be in either.”). Accordingly, Leverett, as the dealership’s finance

director, was the proper owner of the Taurus.

      Appellant contends that he had a greater right of possession to the

Taurus because, although he signed the contract “with honor and without

prejudice,” the dealership could still enforce the contract. However, because

Appellant did not have Leverett’s effective consent to take the Taurus, he did

not have a greater right of possession to the Taurus.

      After reviewing the evidence in the light most favorable to the verdict, we

conclude that any rational juror could have found Leverett was the owner of the

Taurus. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Hampton, 165
S.W.3d at 693. Additionally, the evidence supporting the conviction is not so

weak, nor the contrary evidence so overwhelming, that the jury’s verdict is

clearly wrong or manifestly unjust. Watson, 204 S.W.3d at 414–15, 417.

Thus, we overrule Appellant’s first and second points.

                                V. Conclusion

      Having sustained Appellant’s fifth point, we modify the trial court’s

judgment to delete Appellant’s conviction for unauthorized use of a motor

                                       16
vehicle.   Having overruled Appellant’s remaining points, we affirm the trial

court’s judgment as modified.




                                           ANNE GARDNER
                                           JUSTICE

PANEL: CAYCE, C.J.; GARDNER and WALKER, JJ.

PUBLISH

DELIVERED: August 29, 2008




                                      17